Citation Nr: 1507467	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from September 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO granted service connection for a dysthymic disorder and assigned a 30 percent disability rating effective August 4, 2011, the date of the Veteran's claim.  The Veteran disagreed with the initial 30 percent disability rating assigned.  In a June 2012 rating decision, the RO reconsidered the Veteran's claim and assigned a 50 percent disability rating effective August 4, 2011.  

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in December 2014.  A copy of the transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the December 2014 hearing, the Veteran's representative contended that a new VA examination should be afforded as the Veteran's condition has worsened.  The Veteran testified that recently he has started having panic attacks or has an inability to accomplish tasks that seems more profound.  This makes him unable to do things he used to do, such as going to the gym, shopping and picking up a neighbor's mail.  He will start the task, such as get to the gym or store, but then will not be able to complete it.  He further testified that he watches television all day, sometimes breaking it up by going for a drive, rather than doing the things he should do, such as chores around the house.  When he does try to accomplish things such as chores, he sometimes gets frustrated and has anger outbursts.  He stated that his medication had recently been changed because of these problems and that he had an appointment after Christmas with his treating psychiatrist at VA to discuss these problems.

The duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's last examination was in November 2011.  The Board finds that the Veteran's testimony indicates a possible worsening in his mental health condition since he was last examined, and thus a remand is required to determine its current severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Furthermore, as to the Veteran's testimony of panic attacks, it is unclear whether these are related to his service-connected dysthymic disorder.  Thus a medical opinion is needed to answer that question.

Furthermore, the Veteran testified to continued mental health treatment at the VA Medical Center in Milwaukee, Wisconsin, to include an upcoming appointment at the end of December 2014.  The last treatment records in the claims file are from October 2013.  Consequently, there are likely VA treatment records that are not associated with his claims and should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his mental health treatment records from the VA Medical Center in Milwaukee, Wisconsin, from November 2013 to the present.  If no records are available, such should be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected dysthymic disorder.  All necessary tests and studies should be conducted.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the dysthymic disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

In addition, the examiner should address the panic attacks the Veteran testified he has and provide a medical opinion whether they are a symptom of his currently service-connected dysthymic disorder or whether they represent a separate and distinct Axis I disorder.  If his panic attacks are the result of a separate and distinct Axis I disorder, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is directly related to the Veteran's active military service or whether it is proximately due to, the result of or aggravated by his service-connected dysthymic disorder.  

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After ensuring that all necessary development is complete and the VA examination is adequate, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




